ACCEPTED
                                                                                                                        05-13-01284-CR
                                                                                                             FIFTH COURT OF APPEALS
                                                                                                                        DALLAS, TEXAS
                                                                                                                   4/28/2015 9:13:13 AM


     Dallas County
                                                                                                                             LISA MATZ
                                                                                                                                 CLERK

     Public Defender’s Office
                                                                                                FILED IN
April 27, 2015                                                                           5th COURT OF APPEALS
                                                                                             DALLAS, TEXAS
                                                                                         4/28/2015 9:13:13 AM
                                                                                               LISA MATZ
                                                                                                 Clerk
Ms. Lisa Matz, Clerk
Dallas Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202-4653

        RE:       Carnell Lee Green v. The State of Texas
                  Trial Court Case No: F12-62651-Y
                  Appellate Cause No: 05-13-01284-CR

        Certification of Compliance with TEX. R. APP. P. 48.4

Dear Ms. Matz:

        Pursuant to Rule 48.4, of the Texas Rules of Appellate Procedure, I certify that on April 7,
2015, I sent a copy of this Court’s opinion and judgment in the above entitled and numbered cause to
Appellant at his last known address within five days after the opinion was handed down. The opinion
and judgment were sent, certified mail, return receipt requested. I further certify that, along with the
opinion, a letter was included in which the Appellant was advised that he has the right to file a pro se
Petition for Discretionary Review under Rule 68 within thirty (30) days of the issuance of the
opinion.

        I have enclosed for your reference a copy of the return that I received on April 27, 2015. The
date of delivery is reflected as April 20, 2015.

        Thank you for your assistance in this matter.

                                                                        Respectfully,


                                                                        /s/ Nan Hendrickson
                                                                        Nan Hendrickson
                                                                        Assistant Public Defender


Enclosure: certified mail return receipt
cc: Dallas County Criminal District Attorney’s Office, Appellate Section



  133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
             II Oomplete items 1" 2, and 3. Also cOll1pfete
                 item 4 If Restricled Delivetyntodeslred.
             III Print your name and ad:dress on the reverse
                 so that we can return the card to you.
             8: Attach this card to the back of thef-i'nailpiece,
                 or on the front if space permits.
                                                                                                      different from ite}TI 1?
             1, Article Addressed to:
                                                                                  ff YES, enter delivery address below:
                  Co.~"0-e..\ \ Lee. (j.ree.r\
               ~\~"\l. \'2-0'\ LPO~
1Q             \Jo.\\.~"S. c..Q..)""~                 -Sf' \                 3.   S~ceType
             t---..\=\-~ \~I "OE 0"2-
     "_t~
                                                                                  azf Certified Mai!®     D Priority MaIl Express'"

             \). o. Cr<;:>)< L. {pO~3.~\                                          o Registered            0 Return Receipt for Merchandise
                                                                                  o Insured Mail          0     [

                                             I
             2. Article Number
                (Transfer from service !'lfel)
            - PS Form 3811, July 2~13                     Don,~_7_D_1_3_2~2~5.:::.D--=.D.:::.DD=-2~2:..:D:..:3:..:8:.......:8:.::6:..:9:.::8:..-.,...=_,
                                 r




                                                 ,,